


110 HR 7330 IH: College Football Playoff Act of

U.S. House of Representatives
2008-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7330
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2008
			Mr. Barton of Texas
			 (for himself, Mr. Rush,
			 Mr. Smith of Texas, and
			 Mr. McCaul of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit, as an unfair and deceptive act or practice,
		  the promotion, marketing, and advertising of any post-season NCAA Division I
		  football game as a national championship game unless such game is the
		  culmination of a fair and equitable playoff system.
	
	
		1.short titleThis Act may be cited as the
			 College Football Playoff Act of
			 2008.
		2.
			 FindingsCongress finds that—
			(1)college football games, including
			 post-season football games, depend upon competition between college and
			 university teams traveling in interstate commerce;
			(2)the competitions
			 involve and affect interstate commerce and are therefore within Congress’s
			 constitutional authority to regulate;
			(3)the total economic
			 impact in the host cities from the 5 Bowl Championship Series (BCS) games in
			 January 2008 was estimated at more than $1.2 billion;
			(4)collegiate
			 athletic conferences whose teams participate in each BCS bowl game share $17.5
			 million in revenue;
			(5)the BCS system
			 recognizes the important economic impact to a city hosting the BCS championship
			 game and therefore rotates it among cities; and
			(6)the colleges and
			 universities whose teams participate in the post-season football bowls
			 experience significant financial windfall including increased applications for
			 enrollment, recruiting advantages, increased alumni donations, and increased
			 corporate sponsorship that provides a competitive advantage over universities
			 whose teams are ineligible or statistically at a disadvantage from the BCS bowl
			 competitions because of their conference affiliation.
			3.Prohibited
			 Act
			(a)Promotion of
			 gameIt shall be unlawful for
			 any person to promote, market, or advertise a post-season National Collegiate
			 Athletic Association (NCAA) Division I Football Bowl Subdivision (FBS) football
			 game as a championship or national championship game, unless the game is the
			 final game of a single elimination post-season playoff system for which all
			 NCAA Division I FBS conferences and unaffiliated Division I FBS teams are
			 eligible.
			(b)MerchandisingIt shall be unlawful for any person to
			 sell, market, or advertise any merchandise related to a post-season NCAA
			 Division I FBS football game that refers to the game as a championship or
			 national championship game, unless the game is the final game of a single
			 elimination post-season playoff system for which all NCAA Division I FBS
			 conferences and unaffiliated Division I FBS teams are eligible.
			4.Enforcement by
			 the Federal Trade Commission
			(a)Enforcement
			 authorityA violation of
			 section 3 shall be treated as a violation of a rule defining an unfair or
			 deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal
			 Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission
			 shall enforce this Act in the same manner, by the same means, and with the same
			 jurisdiction as though all applicable terms and provisions of the Federal Trade
			 Commission Act were incorporated into and made a part of this Act.
			(b)RegulationsThe
			 Federal Trade Commission may promulgate regulations or issue interpretative
			 guidelines as necessary to implement and carry out this Act.
			5.Effective
			 dateThe prohibition in
			 section 3 shall apply to any post-season NCAA Division I FBS football game that
			 occurs after January 31, 2011.
		
